 IIn the Matter of KENTUCKY UTILITIES COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, A. F. OF L.,Case No. 11-R-798.-Decided October12, 1915Messrs.W. H. Townsendand E. W.Brown,of Lexington,Ky., andMr. L. P.Hite,of Paducah,Ky., for the Company.Mr. W. IT. Wilson,of Akron, Ohio, for the Union.Mr. Donald B. Brady,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Internationl Brotherhood of ElectricalWorkers, A.F. of L.,herein called the Union,alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Kentucky Utilities Company, Lexington,Kentucky,'hereincalled the,Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before William O.Murdock, Trial Examiner.-The hearing was held at New Albany;Indiana, on July Q, 1945.The Company and the Union appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in,the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKentucky Utilities Company, a Kentucky corporation, is engaged inthe production, transmission and distribution of electrical energy, theproduction and distribution of gas, and ice, and in the pumping, puri-fication and distribution' of water.' Its distribution lines connect withthe distribution lines of the South Fulton Power and Light Companyand Dixie Power and Light Company, both of which are located inTennessee.The Company's operationscover the entire State of Ken-64 N. LR. B., No. 26.120 KENTUCKY UTILITIES COMPANY121tucky.It sells electricity to and purchases electricity from the Ten-nessee Valley Authority,and exchanges electricity in emergencies withthe Central Illinois Public Service Company.The Companydivides its,operations and facilities into divisionsand this proceeding is concerned only with the Western Division withheadquarters located in Paducah, Kentucky.The' purchases of theWestern Division for the calendar year'1944 were principally coal,operating and construction materials, and electrical energy, whichwere valued in excess of $500,000,of which more than 25 percentcame from outside the State of Kentucky.The Company supplies electrical energy to interstate railroads,telegraph companies, radio stations,numerous large corporationsengaged in interstate commerce, several ordnance works and one mili-tary camp.The Company's Western Division sales in 1944 were ofa-value in excess of $1,000,000.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, affiliated withthe American Federation of Labor, is a labor organization admittingto membership employees of the Company.-III.THE QUESTION^CONCERNING REPRESENTATIONThe Company has refused to grant recognition t6 the Union as theexclusive bargaining representative of its employees in the WesternDivision until the Union has been certified by the Board in an appro-priate unit.A statement of a Field Examiner', introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting commerce has arisen' concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'The Field Examiner reported that the Union submitted-60 authorization cards ; andthat the cards were dated 15 in August and October 1944,38 in November,and December,)5 during'1945, and 2 were undated.There are approximately 138 employees in the appro-priate unit.At the hearing, the Company argued that the Field Examiner's report was incompetentto prove that the Union actually represents any of the employees affected by this proceed-ing, and contended accordingly that the Union had failed to prove the essential allegationsof its petitionThis contention presents no proper basis for dismissal'of the petition.Aswe have pointed out many times,a union is not required to prove by legal evidence at thehearing in a proceeding under Section 9 (c) of the Act the number of employees its repre-sents but only to exhibit to the Board's administrative agents, who duly report thereonto the Board,a sufficient showing in support of its representation claims sufficient towarrant further investigation via the hearing and an election.SeeMatter of BuffaloArms Corporation,57 N LR B. 1560;Matter of Amos-Thompson Corporation,49N. L. It. B. 423;Matter of Bakelite Corporation,60 N. L.R. B. 318.n -122'DECISIONS OF NATIONAL,LABOR RELATIONS BOARDIV.THE APPROPRIATE UNIT''We find, in accordance with the,stipulation,of the,parties, that all,production,maintenance,and distribution employees of the Company,in itsWestern Division,including turbine room operators,boiler oper-atives, service foremen at Barlow, Fulton,Earlington,and Greenville,but excluding chief operators at ice plants,district engineers,assistant.division engineers,district,division,and local'managers,power plantsuperintendent,assistant power plant superintendents,meter super-intendents, gas plant superintendents,crew foreman,commercial man,-tigers,superintendents of construction,substation superintendents,commercial service engineers,,clerical employees,office,employees,-service advisors,janitors and janitresses,temporary employees andseasonal,employees,and any supervisory employees with authorityto hire, promote,discharge,discipline,or otherwise effect changes inthe status of employees,or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the Act.LV. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions-set forth in theDirection.,DIRECTION OF ELECTION-By, virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of theinvestigation to ascertain representa-tives for the purposes of collective bargaining with-Kentucky UtilitiesCompany, Lexington,Kentucky,an election by secret ballot shall beconducted - as early as possible,but not later than thirty(30) 'days-,from the date of'this Direction,under' the direction and supervision,of the Regional Director for the Eleventh Region, acting in thismatter as agent for the National Labor Relations Board, and subject'toArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in' the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately,preceding the date of this Direction,includhig employees who, didh KENTUCKY UTILITIES COMPANY123not work during said pay-roll period because they were ill or on vaca-tion or temporarily laid, off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause; and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby International Brotherhood of Electrical Workers, A. F. of L., forthe purposes of collective bargaining.